Tilson, Judge:
This appeal involves the question of whether or not the appraiser acted correctly in including as a part of the dutiable values of the merchandise the amount of a so-called British purchase tax. In United States v. Pitcairn, C. A. D. 334, this same issue was decided by our appellate court in favor of the importer's contention.
This appeal has been submitted for decision upon a stipulation to the effect that the issues herein are the same in all material respects as the issue involved in United States v. Pitcairn, supra, and the record therein has been admitted in evidence in this case.
Accepting this stipulation as a statement of fact, and following the cited authority, I find and hold the proper dutiable export values of the merchandise covered by this appeal to be the values found by the appraiser, less any amounts added by the importer to meet advances made by the appraiser in similar cases then pending on appeal to reappraisement.
Judgment will be rendered accordingly.